DETAILED ACTION
The Amendment filed on May 02nd, 2022 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Richard Krukar on August 08th, 2022. During the telephone conference, Mr. Krukar has agreed and authorized the Examiner to amend claims 1, 10 & 15 and to cancel claims 3, 12 & 17.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 10 & 15 and canceling claims 3, 12 & 17 as following:
Claim 1: (Currently Amended) A method comprising:
providing, by a network gateway, a server public key to a user device, wherein a server key pair comprises the server public key and a server private key;
receiving, by the network gateway, push subscription data from the user device, wherein the push subscription data comprises an endpoint URL (uniform resource locator) provided to the user device by a push service in response to a push subscription request comprising the server public key;
enforcing, by the network gateway, at least one of a plurality of security policies by blocking a communication from the user device to a recipient device; 
sending, by the network gateway, a message to the endpoint URL, the message comprising policy information describing the blocking of the communication and comprising authentication data generated at least in part using the server private key, wherein 
a push server at the endpoint URL pushes a push message to the user device in response to receiving the message, the push message comprising the policy information,
the network gateway provides network gateway services to the user device, the network gateway services include forwarding communications between the user device and the internet; and
providing a captive portal web page to the user device before providing the network gateway services to the user device, the captive portal web page comprising the service public key.

Claim 3: (Canceled)

Claim 10: (Currently Amended) A system comprising:
a memory;
a network gateway configured to provide network gateway services to a user device wherein network traffic between the user device and the internet passes through the network gateway, key storage storing a server private key, wherein a server key pair comprises a server public key and the server private key;
push subscription storage storing push subscription data received from the user device, the push subscription data comprising an endpoint URL (uniform resource locator) provided to the user device by a push service in response to a push subscription request comprising the server public key; 
security policy storage storing a plurality of security policies, the network gateway configured to enforce at least one of the plurality of security policies by blocking a communication from the user device to a recipient device, wherein
the network gateway sends a message to the endpoint URL, the message comprising policy information describing the blocking of the communication and comprising authentication data generated at least in part using the server private key,
; and
a web page server configured to serve a captive portal web page to the user device before network gateway service are provided to the user device, the captive portal web page comprising the service public key.

Claim 12: (Canceled)

Claim 15: (Currently Amended) A non-transitory computer readable medium storing computer readable instructions, that when executed on one or more processors, implements a method comprising:
providing a server public key to a user device, wherein a server key pair comprises the server public key and a server private key; 
receiving push subscription data from the user device, wherein the push subscription data comprises an endpoint URL (uniform resource locator) provided to the user device by a push service in response to a push subscription request comprising the server public key;
providing network gateway services to the user device; enforcing at least one of a plurality of security policies by blocking a communication from the user device to a recipient device; 
sending a message to the endpoint URL, the message comprising policy information describing the blocking of the communication and comprising authentication data generated at least in part using the server private key, wherein a push server at the endpoint URL pushes a push message to the user device in response to receiving the message, the push message comprising the policy information; and
providing a captive portal web page to the user device before providing network gateway service to the user device, the captive portal web page comprising the server public key.

Claim 17: (Canceled)

Examiner’s Statement of reason for Allowance
Claims 3, 12 and 17 were canceled. Claims 1-2, 4-11, 13-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a method, a system, and a non-transitory computer readable medium for using push notifications for security policy enforcement. The closest prior arts, as previously recited, Alabbas (U.S. Pub. Number 2019/0356748) and McColgan (U.S. Pub. Number 2014/0075515) are also generally direct to various aspects for service worker push violation enforcement and authorizing endpoints of a push pathway. However, none of Alabbas and McColgan teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 10 and 15. For example, none of the cited prior arts teaches or suggests the elements of “providing, by a network gateway, a server public key to a user device, wherein a server key pair comprises the server public key and a server private key; receiving, by the network gateway, push subscription data from the user device, wherein the push subscription data comprises an endpoint URL (uniform resource locator) provided to the user device by a push service in response to a push subscription request comprising the server public key; enforcing, by the network gateway, at least one of a plurality of security policies by blocking a communication from the user device to a recipient device; sending, by the network gateway, a message to the endpoint URL, the message comprising policy information describing the blocking of the communication and comprising authentication data generated at least in part using the server private key, wherein a push server at the endpoint URL pushes a push message to the user device in response to receiving the message, the push message comprising the policy information, the network gateway provides network gateway services to the user device, the network gateway services include forwarding communications between the user device and the internet; and providing a captive portal web page to the user device before providing the network gateway services to the user device, the captive portal web page comprising the service public key.” Therefore, the claims are allowable over the cited prior arts.
Claims 2, 4-9, 11, 13-14, 16 & 18-20 are allowed because of their dependence from independent claims 1, 10 & 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436